Case 4:14-cv-00130-RCY-RJK Document 376-1 Filed 03/16/20 Page 1 of 5 PageID# 25613




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                NEWPORT NEWS DIVISION

   JAMESINA CRAWFORD, et al.,
                                                          Case No. 4:14-cv-00130-AWA-RJK
         Plaintiffs,
                                                          JURY TRIAL DEMANDED
                       vs.
                                                          Judge Arenda Wright Allen
    NEWPORT NEWS INDUSTRIAL
    CORPORATION,                                          PROPOSED AMENDED SCHEDULING
                                                          ORDER
         Defendant.




        1.      October 14, 2020 – November 25, 2020, Trial
                (a)     October 12, 2020: each party shall deliver to the Court a binder of original
                exhibits, properly tabbed, numbered and indexed, plus two binders containing a full
                set of copies. Photographs may substituted for any non-documentary exhibits.
                (b)      7 days before Trial: File Proposed Jury Instructions; Proposed Voir Dire
                (c)      14 days before Trial:
                         o Parties to confer regarding anticipated order and timing of witnesses.
                         o Each party will submit to the other side a binder containing its exhibits,
                           properly tabbed, numbered and indexed. Photographs may substituted
                           for any non-documentary exhibits.
                         o Each party shall file a summary of outstanding unresolved issues that
                           may impact their presentation of witnesses or exhibits. General
                           relevance/Fed.R.Evid.403 objections need not be summarized except to
                           the extent a ruling is needed prior to trial. No party shall be precluded
                           from raising issues before or during trial that were not included in the
                           summary
                (d)          21 days before Trial: Each party may file Trial Memorandum (if any),
                             and shall file its Proposed Verdict Form
Case 4:14-cv-00130-RCY-RJK Document 376-1 Filed 03/16/20 Page 2 of 5 PageID# 25614




          2.     Last week of August 20201: Targeted Date for Final Pretrial Conference
                 (“FPTC”)
                 (a)     7 days before FPTC: Deliver exhibits and deposition transcripts to which
                         there are objections to chambers; Circulate comments on outline for verdict
                         form/format and discuss at FPTC.
                 (b)     14 days before FPTC: Circulate among counsel draft outline for verdict
                         form/format; Circulate Pretrial Order, to include:
                         o   Stipulated Facts
                         o   Stipulated Exhibits
                         o   Exhibits Subject to Objections
                         o   Plaintiffs’ Witnesses
                         o   Defendant’s Witnesses
                         o   Witnesses Subject to Objections
                         o       Plaintiffs’ Contentions
                         o       Defendant’s Contentions
                         o       Triable Issues
          3.     Attorney Conference in July and/or August to Occur as Agreed By The
                 Parties.
                 (a)    Including conferral on factual stipulations, Motions in Limine topics,
                 witness and exhibit lists, deposition designations, jury instructions, verdict form,
                 etc. This conference may take place over the course of several days.
          4.     14 days before FPTC: File deposition designations, counter-designations, and
                 rebuttal designations and objections; file witness and exhibit lists and objections.
          5.     21 days before FPTC: File Motion in Limine Replies.
          6.     30 days prior to FPTC: Circulate objections to Witness list, Exhibit list, and
                 Deposition Designations; circulate final rebuttal deposition designations; circulate
                 Defendant’s response to Plaintiff’s proposed factual stipulations and counter-
                 proposals; File Opposition to Motions in Limine.
          7.     45 days prior to FPTC: File Motions in Limine; and circulate deposition Counter-
                 Designations.
                 (a)     The parties will make a good faith effort to discuss motion in limine topics
                 before filing to determine whether a motion can be avoided.
          8.     60 days before FPTC:        Witness and Exhibit List Designations; Deposition
                 Designations.


   1
    If that week is not available for the Court, the parties request a date during the first week of
   September, if possible.
                                                  2
Case 4:14-cv-00130-RCY-RJK Document 376-1 Filed 03/16/20 Page 3 of 5 PageID# 25615




               (a)    The parties agree to provide bates number references for all exhibits not
               previously provided and, if the documents have not been produced, to provide
               copies or photographs of the exhibits with the exhibit list.
         9.    August 14, 2020, Target Date for call with Judge Allen to discuss issues related
               to trial procedure and jury selection.
               (a)    Size of jury pool, given length of trial and potential for conflicts
               (b)    Potential use of juror questionnaires to streamline Voir Dire
               (c)    Daily/weekly trial schedule
                      o For example, will trial run continuously (5 full days per week)?
                      o Keeping trial on schedule, in general
                      o Time limits on any aspects of trial
               (d)    Preferences regarding introduction of exhibits
               (e)    Discussions to streamline presentation of witnesses and evidence
         10.   July 10, 2020: Parties to update addresses, and identify witnesses for whom they
               can accept subpoenas or produce at trial, as well as provide update as to any witness
               whom they have become aware is no longer in subpoena range and/or no longer
               works for Defendant.
         11.   May 15, 2020, Or Later If Agreed By The Parties: Supplemental Discovery
               Responses and Disclosures Due.
         12.   April 1, 2020: Deadline to contact the Court if the parties cannot agree as to the
               scope of supplemental discovery required.
         13.   Deadlines not involving filings may be amended informally if agreed by the
               parties without submitting a consent motion or request to alter the instant
               Scheduling Order.


   SO ORDERED.
   Dated: ____________________                       ___________________________________
                                                     Arenda Wright Allen
                                                     United States District Court Judge




                                                 3
Case 4:14-cv-00130-RCY-RJK Document 376-1 Filed 03/16/20 Page 4 of 5 PageID# 25616




   WE ASK FOR THIS:

   /s/ Sharon Reyes                            /s/ James H. Shoemaker, Jr.
   Burt H. Whitt                               James H. Shoemaker, Jr.
   Virginia State Bar No.                      Jason E. Messersmith
   18308                                       PATTEN, WORNOM, HATTEN &
   Patrick H. O'Donnell                        DIAMONSTEIN, L.C.
   Virginia State Bar No. 29637                12350 Jefferson Avenue, Suite 300
   Sharon K. Reyes                             Newport News, VA 23602
   Virginia Bar No. 87701                      jshoemaker@phwd.com
   KAUFMAN & CANOLES, P.C. 150 West            jmessersmith@phwd.com
   Main Street, Suite 2100 P.O. Box 3037
   Norfolk, VA 23510                           Joshua Friedman
   Telephone: (757) 624-3300                   Rebecca Houlding
   Facsimile: (888) 360-9092                   Jesse Centrella
   bhwhitt@kaufcan.com                         FRIEDMAN AND HOULDING LLP
   phodonnell@kaufcan.com                      1050 Seven Oaks Lane
   skreyes@kaufcan.com                         Mamaroneck, NY 10543
                                               (888) 369-1119
   Scott W. Kezman                             josh@joshuafriedmanesq.com
   Virginia State Bar No. 36831                rebecca@joshuafriedmanesq.com
   Counsel for Newport News Industrial         jesse@joshuafriedmanesq.com
   Corporation
   4101 Washington Ave                         ATTORNEYS FOR PLAINTIFFS
   Newport News, VA 23607
   Telephone: (757) 380-7157
   Facsimile: (757) 380-3875
   Scott.W.Kezman@hii-co.com

   Donald S. Prophete
   Missouri Bar No. 56058
   Nicole H. Howell
   Missouri Bar No. 56815
   Jill E. Moenius
   Missouri Bar No. 65050
   CONSTANGY, BROOKS, SMITH
    & PROPHETE, LLP
   2600 Grand Blvd., Suite 750
   Kansas City, MO 64118
   Telephone: (816) 472-6400
   Facsimile: (816) 472-6401
   dprophete@constangy.com
   nhowell@constangy.com
   jmoenius@constangy.com



                                           4
Case 4:14-cv-00130-RCY-RJK Document 376-1 Filed 03/16/20 Page 5 of 5 PageID# 25617




   Robert Ortbals, Jr.                      Anjanette Cabrera
   Missouri Bar No. 56540                   New York Bar No. 3941085
   CONSTANGY, BROOKS, SMITH                 Naveen Kabir
    & PROPHETE, LLP                         New York Bar No. 4674511
   7733 Forsyth Blvd., Suite 1325           CONSTANGY, BROOKS, SMITH
   St. Louis, MO 63105                       & PROPHETE, LLP
   Telephone: (314) 925-7270                101 Avenue of the Americas
   Facsimile: (314) 727-1978                8th and 9th Floors
   rortbals@constangy.com                   New York, NY 10013
                                            Telephone: (646) 341-6544
                                            Facsimile: (646) 341-6543
                                            acabrera@constangy.com
                                            nkabir@constangy.com

   Steven W. Moore                          Daniel F. Basnight
   Colorado Bar No. 23320                   Virginia State Bar No. 42583
   CONSTANGY, BROOKS, SMITH                 KAUFMAN & CANOLES, P.C.
    & PROPHETE, LLP                         One City Center
   600 17th Street, Suite 2700S             11815 Fountain Way, Suite 400
   Denver, CO 80202                         Newport News, VA 23606
   smoore@constangy.com                     Telephone: (757) 873-6300
                                            Facsimile: (757) 873-6359
                                            dbasnight@kaufcan.com

   ATTORNEYS FOR DEFENDANT




                                        5
